PER CURIAM.
We affirm the denial of appellant’s successive motion under Florida Rule of Criminal Procedure 3.850, seeking to vacate his sentence as illegal. Consistent with Rivera v. State, 728 So.2d 1165 (Fla.1998), and Prince v. State, 719 So.2d 346 (Fla. 4th DCA 1998), rev. denied, No. 94,526, 732 So.2d 328 (Fla. 1999), we hereby prohibit appellant from any future filings concerning issues that were or should have been raised in prior postconviction proceedings. We also caution appellant that if he violates this prohibition, he will face additional sanctions.
POLEN, SHAHOOD and TAYLOR, JJ., concur.